Citation Nr: 1612022	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to December 1969.  

In a February 2013 Board decision, the Board took jurisdiction of the claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) after determining that the claim was inextricably intertwined with the grant for an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The PTSD rating claim originally arose from an appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the above Board decision, the TDIU claim was remanded for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

TDIU may be assigned where the combined rating for the Veteran service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran's service-connected disabilities are PTSD with schizophrenia (rated as 50 percent) and diabetes mellitus, Type II (rated as 20 percent).  The combined disability rating is 60 percent.  Thus, the Veteran's combined rating is below the threshold necessary for a TDIU under 38 C.F.R. § 4.16(a).  As the Veteran does not meet the schedular criteria, his claim for a TDIU must be adjudicated on an extraschedular basis.  

There is evidence suggesting that the Veteran's service-connected disabilities, to include PTSD, render him unable to secure and follow a substantially gainful occupation.  In a February 2008 correspondence, a VA psychologist noted that the Veteran's persistent state of increased arousal due to his PTSD with schizophrenia led to marked changes in his ability to regulate his mood, work under pressure, interact with others, focus attention, process sensory information, concentrate and make decisions that were essential to problem-solving.  It was his clinical opinion, that the Veteran did not possess the requisite emotionally stability to successfully complete routine job tasks; however, the same VA psychologist also indicated that the Veteran's (non-service-connected) medical problems contributed to his disability and occupational impairment.  

A review of the Veteran's Social Security Administration (SSA) benefits records shows that he is in receipt of SSA benefits due to disabilities noted as anxiety related disorder and affective/mood disorder.  The medical consultant noted that although the evidence supported that the Veteran could perform some work on a limited basis, he could not usefully perform or sustain basic activities required for employment within the confines of a routine normal workweek without special considerations, or manifestation of psychological symptoms.  

The SSA medical consultant also stated that Veteran's understanding, sustained concentration persistence and pace were significantly limited.  His social interaction was moderately affected in that the Veteran would experience difficulty interacting closely with coworkers and supervisors in a work setting.  She also noted that the Veteran did not appear to retain sufficient mental and social abilities needed to sustain the performance of routine work tasks without significant psychological stress or behavioral extremes.  

A January 2014 VA PTSD examination report shows that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or,; symptoms controlled by medication.  The examiner noted symptoms due to the Veteran's service-connected PTSD to include difficulty in establishing and maintaining effective work and social relationships.  The VA examiner noted that the Veteran did not appear to meet the criteria for total occupational and social impairment.  

The Board cannot consider TDIU under 38 C.F.R. § 4.16(b) in the first instance; that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board thus finds that a remand is needed.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU to the Compensation and Pension Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




